Exhibit 10.6

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) by and between Xcyte
Therapies, Inc., a Delaware corporation (the “Company”) and Robert Lawrence
Kirkman, M.D. (the “Employee”) is dated as of August 12, 2005 and amends the
Employment Agreement, dated as of January 15, 2004 (the “Employment Agreement”)
by and between the Company and the Employee. All capitalized terms used but not
defined in this Amendment shall have the meanings assigned to such terms in the
Employment Agreement.

 

RECITALS

 

A. Section 9(b) of the Employment Agreement provides that any term thereof may
be amended with the written consent of the Company and the Employee.

 

B. In recognition of the Employee’s continuing contributions to the Company, his
increased responsibilities as Acting President and Chief Executive Officer of
the Company and his increased workload in light of the Company’s exploration of
strategic alternatives, the Company and the Employee wish to amend Section 1(a)
and Section 3(a) of the Employment Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing considerations and certain
other good and valuable consideration set forth herein, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee agree
as follows:

 

AGREEMENT

 

1. Amendment of Position Responsibilities. Section 1(a) of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(a) Position Responsibilities. Employee shall be employed as Acting President
and Chief Executive Officer of the Company effective as of July 5, 2005. The
duties and responsibilities of Employee shall include the duties and
responsibilities reasonably assigned to Employee from time to time by the
Company’s Board of Directors, in all cases to be consistent with Employee’s
corporate office and position.”

 

2. Amendment of Compensation. Section 3(a) of the Employment Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(a) Salary. Effective as of July 5, 2005, Employee shall receive a monthly
salary of $25,000 (subject to applicable withholding taxes), which is equivalent
to $300,000 on an annualized basis (the “Base Salary”). Employee’s monthly
salary will be payable pursuant to the Company’s normal payroll practices.”

 

3. Effect of Amendment. Except as set forth in this Amendment, the provisions of
the Employment Agreement shall remain unchanged and shall continue in full force
and effect.

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

This Amendment to Employment Agreement may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
one instrument. Facsimile copies of signed signature pages shall be binding
originals.

 

COMPANY:  

XCYTE THERAPIES, INC.

a Delaware corporation

By:  

/s/ Kathi Cordova

   

Kathi Cordova

Senior Vice President Finance and Treasurer

 

Signature Page to Amendment to Employment Agreement



--------------------------------------------------------------------------------

ROBERT L. KIRKMAN By:  

/s/ Robert L. Kirkman

   

Robert L. Kirkman